        Case 6:16-cv-00173-RP-AWA Document 864 Filed 06/25/20 Page 1 of 7



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION

 JANE DOE 1, et al,                                §
                                                   §    Civil Action No. 6:16-CV-00173-RP-AWA
          Plaintiffs,                              §
                                                   §    Consolidated with
 v.                                                §
                                                   §    6:17-CV-228-RP-AWA
 BAYLOR UNIVERSITY,                                §
                                                        6:17-CV-236-RP-AWA
                                                   §
          Defendant.                               §

                    DEFENDANT BAYLOR UNIVERSITY’S REPLY
             IN SUPPORT OF ITS MOTION TO STAY CERTAIN DISCOVERY
         PENDING APPEAL OF MAGISTRATE JUDGE AUSTIN’S JUNE 2, 2020 ORDER

TO THE HONORABLE JUDGE PITMAN:

         Despite Judge Austin’s prior admonition to avoid accusations and rhetoric in pleadings,

Plaintiffs’ response to Baylor’s Motion to Stay does exactly the opposite—accusing Baylor of engaging

in litigation conduct so egregious that this Court should deny its request for a stay on that basis alone.

Plaintiffs’ response misrepresents the facts and the law. It is well-established in the Fifth Circuit that

a discovery order compelling the production of privileged documents will cause irreparable harm and

is appropriate for mandamus review. Therefore, a stay pending Baylor’s appeal is appropriate. As for

Plaintiffs’ accusations, Baylor has not withheld 33,000 non-duplicative Pepper Hamilton documents,

nor has Baylor “admit[ted] that thousands of documents should have been logged or produced and

were not.” Resp., p. 3-4. Baylor will address Plaintiffs’ misrepresentation of the facts first.

      A. Plaintiffs’ accusation of improper withholding is false.

         Plaintiffs’ primary argument to oppose the stay is that because “over 33,000 non-duplicate

documents were found to have been withheld in the UnitedLex comparison review” Baylor’s

“litigation conduct demonstrates that a stay should not be granted.” Resp., p. 3. Plaintiffs’ allegations




                                                    1
       Case 6:16-cv-00173-RP-AWA Document 864 Filed 06/25/20 Page 2 of 7



are not true. 1 UnitedLex performed a non-exhaustive, electronic comparison of the documents using

certain methodologies. As explained in a joint advisory on January 15, 2020, of the 1,365,293

documents produced by Pepper Hamilton in response to Plaintiffs’ subpoena, UnitedLex was able to

“validate” or match 1,331,916 of Baylor’s documents using certain electronic methodologies, leaving

less than 1% “of the total population that could not be validated using these methodologies.” Dkt. 777

(emphasis added). This does not mean that the remaining 33,377 cannot be matched; it merely means

they cannot be matched electronically using “these methodologies.” 2

        Following receipt of UnitedLex’s report, Baylor and its vendor undertook an accounting of

the 33,377 documents not matched by UnitedLex’s initial analysis. Baylor produced a detailed

accounting log to Plaintiffs’ counsel on May 12, 2020. 3 As explained in Baylor’s May 12, 2020 advisory

to this Court, the log accounted for each unmatched document, explaining, for example: (i) that some

documents were system files (non-user generated files), which under the Court’s ESI order were

properly excluded from Baylor’s original production (see Dkt. 176, p. 5 § 3(i)); (ii) some documents are

hard copies of scanned-in binders and paper documents that could not be compared electronically—

only manually, which Baylor has painstakingly done; (iii) some of the documents were created after



1
  Plaintiffs cite no case law to support their assertion that a party’s alleged discovery conduct is a
proper factor when considering a motion to stay the production of privileged documents. Plaintiffs
cite a divorce case, Egleston v. Egleston, 448 F.3d 803, 811 (5th Cir. 2006), for the general principle that
“unclean hands” gives the court equity to refuse to aid the “unclean litigant.” Resp., p. 2-3. But this
case is not applicable here.
2
  As UnitedLex explained to the parties, the methodologies used to electronically compare documents
are by no means exhaustive. For example, documents that do not contain searchable text cannot be
compared using electronic methods. Further, the parties always expected un-matched documents
because the collection included documents from the post-June 15, 2016 time period—documents that
everyone knew needed to be produced, logged or identified as non-responsive.
3
  The Court’s order required UnitedLex to perform the initial comparison and produce a written report
to the parties listing all of the non-duplicative files. Dkt. 751. Thereafter, the parties were to file an
advisory notifying the Court when this report was received, and the Court was to “set a status
conference to discuss next steps and deadlines.” Id. That status conference has yet to occur. On its
own volition, Baylor asked Plaintiffs’ counsel to allow UnitedLex to release the 33,377 documents to
Baylor so it could begin the accounting.
                                                     2
       Case 6:16-cv-00173-RP-AWA Document 864 Filed 06/25/20 Page 3 of 7



June 15, 2016, and therefore were not previously reviewed, produced, or logged; and (iv) some

documents created by Pepper contract attorneys were stored in a separate location from where

Pepper’s other documents were maintained and were not previously uploaded for Baylor to review

for production. See Dkt. 836. Along with its accounting, Baylor produced any unmatched, non-

privileged documents to Plaintiffs, as well as two privilege logs describing privileged documents that

were withheld or redacted as a result of the review of documents during the comparison. Id.

        Further, contrary to Plaintiffs’ response, Baylor has in good faith continued to work with

Plaintiffs to resolve any questions about Baylor’s accounting log. Plaintiffs incorrectly state that Baylor

refused to allow UnitedLex to perform a 95% comparison review of the 33,377 un-matched documents.

Resp., n.8. In fact, Baylor simply requested, prior to the comparison, a conference call with UnitedLex

to discuss the process and methodology to be used for this second comparison, the accuracy of its

results, and what this methodology would or would not be able to show. This call occurred on June

19, 2020. Thereafter, without any objection from Baylor, UnitedLex performed the 95% comparison

using a different methodology and was able to “validate” (or match) yet an additional 10,054 documents

with Baylor’s production. See Ex. A, attached. 4

        In short, Plaintiffs’ conclusory allegation that Baylor somehow “fully waived” its privilege to

all of Pepper Hamilton’s materials because UnitedLex was unable to electronically match all 1,365,293

documents or because Baylor logged additional privileged documents as a result of the comparison—

documents that Baylor never previously had the opportunity to review—is false.


4
  Following receipt of the 95% comparison report, Plaintiffs’ counsel sent an email requesting to
confer regarding a request that UnitedLex conduct a manual review of the remaining documents that
were not matched. Baylor responded by suggesting that, as a first step, the parties provide the detailed
log produced to Plaintiffs’ counsel to UnitedLex to verify the accuracy of Baylor’s descriptions on its
accounting log (such as a document did not match because it was a system file or dated after June 15,
2016). The parties could then confer further about whether and how to proceed with a manual review
of what might be left after UnitedLex reviewed the accuracy of the log. This is further evidence of
Baylor’s good faith in working with Plaintiffs’ counsel to verify the accuracy of the accounting. See
Ex. B, attached.
                                                    3
       Case 6:16-cv-00173-RP-AWA Document 864 Filed 06/25/20 Page 4 of 7



    B. Baylor’s privilege logs are in compliance with Rule 26 and this Court’s orders.

        Although not germane to whether a stay should be granted, Plaintiffs again take a broad swipe

at Baylor’s logs. In December 2019, Plaintiffs agreed to provide 20 examples of allegedly vague

descriptions, but they never did so. See Ex. C, attached. Nonetheless, Baylor proceeded to review its

logs, updated document descriptions beyond what is required in the Fifth Circuit, and ultimately

released a number of documents from the log in light of the Court’s subsequent guidance.

    C. Baylor’s request for a stay of discovery is proper and necessary.

        Plaintiffs cite several cases in an attempt to support their argument that a stay “of this nature”

should be “granted sparingly.” Resp., p. 1-2. But none of Plaintiffs’ cases involve the stay of a discovery

order compelling the production of privileged documents. See, e.g, Tolliver v. True, No. 06-cv-02574-

WDM-BNB, 2007 U.S. Dist. LEXIS 32777, at *6 (D.C. Colo. May 3, 2007) (denying stay pending

district court’s ruling on an objection to the Magistrate Judge’s denial of a motion to compel arbitration

and motion to dismiss). 5 Contrary to the inapplicable case law cited by Plaintiffs, courts in this Circuit

regularly stay orders compelling the production of privileged documents pending an objection and

appeal. See, e.g., Seibu Corp. v. KPMG LLP, No. 3-00-CV-1639-X, 2002 U.S. Dist. LEXIS 906, at *15



5
  Plaintiffs also cite Jenkins v. Robotec, Inc., No. 1:09cv150HSO-JMR, 2009 U.S. Dist. LEXIS 122996
(S.D. Miss. Dec. 29, 2009), discussing a general four-part test used to determine whether a stay is
appropriate pending appeal: (i) the likelihood of success on the merits; (ii) irreparable injury if the stay
is not granted; (iii) if granting the stay will substantially harm the other parties; and (iv) the public
interest. The Jenkins case does not address the stay of an order compelling the production of privileged
documents. Further, Baylor satisfies the four-factor test. Factors (i), (ii) and (iv) are addressed in
Baylor’s Objection (Dkt. 855), Motion to Stay (Dkt. 857), and this reply brief. Additionally, new Fifth
Circuit precedent, In re Schlumberger Tech. Corp., No. 20-30236, 2020 WL 3026316, __ F. App’x __ (5th
Cir., June 4, 2020), specifically distinguishes one of the primary cases Judge Austin’s Order heavily
relies on to find waiver (Edwards v. KB Home), holding that unless a party affirmatively concedes it is
relying on advice of counsel there is no waiver. Here, the exact opposite is the case. Baylor has never
affirmatively conceded it is relying on an advice of counsel affirmative defense. It has disavowed any
intent to do so. Thus, this new precedent supports that Baylor does have a “likelihood of success on
the merits” on appeal. As to factor (iii), the irreparable harm that would result from Baylor producing
thousands of privileged documents far outweighs any potential prejudice the Plaintiffs may suffer due
to a delay in limited discovery pending Baylor’s appeal.
                                                     4
       Case 6:16-cv-00173-RP-AWA Document 864 Filed 06/25/20 Page 5 of 7



(N.D. Tex. 2002) (staying Magistrate Judge’s order compelling the production of privileged documents

pending appeal of the order to the district judge and noting that “the failure to grant a stay would

effectively moot the appeal”); Medallion Transp. & Logistics v. AIG Claims, Inc., No. 2:16-CV-01016-

JRG-RSP, 2018 U.S. Dist. LEXIS 128645, at *4-5 (E.D. Tex. 2018) (granting stay of Magistrate Judge’s

order compelling production of privileged communications pending appeal to district court judge).

        Plaintiffs further argue that because “interlocutory review of ordinary discovery orders is

generally unavailable through mandamus” Baylor’s motion to stay should be denied. Resp., p. 2. This

argument is also misplaced. While mandamus relief is generally unavailable for ordinary discovery

orders, it is available for discovery orders compelling the production of privileged documents. In fact,

it is an abuse of discretion for a district court to order the production of privileged documents, and

therefore, mandamus relief is appropriate. In re Aventel, S.A., 343 F.3d 311, 317 (5th Cir. 2003)

(internal citations omitted) (emphasis added) (“mandamus is an appropriate means of relief if a district

court errs in ordering the discovery of privileged documents, as such an order would not be

reviewable on appeal. ... If [Plaintiff] is compelled to produce documents protected by

a privilege, that privilege will be lost and the district court's order will then be effectively

unreviewable after final judgment.”); accord In re City of Hous., 772 F. App’x 143, 144 (5th Cir. 2019).

Because “serious injury” results from the production of privileged documents mandamus review is

the appropriate remedy. See, e.g., In re U.S. Dep’t of Homeland Sec., 459 F.3d 565, 568 (5th Cir. 2006).

        Judge Austin’s Order directs the production of documents that this Court has already ruled to

be protected by the work product privilege. Compelling Baylor to produce privileged documents—

potentially in error—will ring a bell that cannot be un-rung and is an abuse of discretion. For these

reasons, as well as the reasons detailed in Baylor’s Motion to Stay and Objection, a stay of Judge

Austin’s Order is warranted.




                                                    5
Case 6:16-cv-00173-RP-AWA Document 864 Filed 06/25/20 Page 6 of 7



                             Respectfully submitted,

                             WEISBART SPRINGER HAYES LLP


                             BY: /s/ Julie A. Springer
                                 Julie A. Springer
                                 State Bar of Texas No. 18966770
                                 jspringer@wshllp.com
                                 Sara E. Janes
                                 State Bar of Texas No. 24056551
                                 sjanes@wshllp.com
                                 Geoff Weisbart
                                 State Bar of Texas No. 21102645
                                 gweisbart@wshllp.com
                                 Mia A. Storm
                                 State Bar of Texas No. 24078121
                                 mstorm@wshllp.com
                                 212 Lavaca Street, Suite 200
                                 Austin, Texas 78701
                                 (512) 652-5780
                                 (512) 682-2074 (facsimile)

                             THOMPSON & HORTON LLP
                             Lisa A. Brown
                             State Bar of Texas No. 03151470
                             lbrown@thompsonhorton.com
                             Ryan H. Newman
                             State Bar of Texas No. 24059944
                             rnewman@thompsonhorton.com
                             Phoenix Tower, Suite 2000
                             3200 Southwest Freeway
                             Houston, Texas 77027-7554
                             (713) 554-6741 (telephone)
                             (713) 583-7934 (fax)

                             Holly G. McIntush
                             State Bar of Texas No. 24065721
                             hmcintush@thompsonhorton.com
                             8300 N. MoPac Expressway, Suite 220
                             Austin, TX 78759
                             (512) 615-2350 (telephone)
                             (512) 682-8860 (facsimile )

                             COUNSEL FOR DEFENDANT
                             BAYLOR UNIVERSITY




                                6
       Case 6:16-cv-00173-RP-AWA Document 864 Filed 06/25/20 Page 7 of 7



                                      CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing motion was served upon Plaintiffs’ counsel

of record on June 25, 2020, via the Court’s ECF/CMF electronic service system as follows:


        Mr. Chad W. Dunn (Attorney in Charge)                          Via ECF: chad@brazilanddunn.com
        BRAZIL & DUNN, L.L.P.
        4407 Bee Caves Road, Suite 111
        Austin, Texas 78746

        Mr. K. Scott Brazil                                            Via ECF: scott@brazilanddunn.com
        BRAZIL & DUNN, L.L.P.
        13231 Champion Forest Drive, Suite 460
        Houston, Texas 77069

        Mr. Jim Dunnam                                             Via ECF: jimdunnam@dunnamlaw.com
        Ms. Andrea Mehta                                          Via ECF: andreamehta@dunnamlaw.com
        Ms. Eleeza Johnson                                        Via ECF: eleezajohnson@dunnamlaw.com
        DUNNAM & DUNNAM, L.L.P.
        4125 West Waco Drive
        Waco, Texas 76710

        Ms. Laura Benitez Geisler                                          Via ECF: lgeisler@textrial.com
        Mr. Sean J. McCaffity                                            Via ECF: smccaffity@textrial.com
        Jody L. Rodenberg                                                Via ECF: jrodenberg@textrial.com
        Alexandria Risinger                                               Via ECF: arisinger@textrial.com
        George (Tex) Quesada                                              Via ECF: quesada@textrial.com
        SOMMERMAN, MCCAFFITY,
         QUESADA & GEISLER, LLP
        3811 Turtle Creek Boulevard, Suite 1400
        Dallas, Texas 75219-4461


                                                           /s/ Julie A. Springer
                                                           Julie A. Springer




                                                       7
